DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on July 14, 2022.  Claims 5, 9, and 18 have been cancelled.  Claims 21-22 have been added.  Claims 1, 3-4, 6-8, 10-11, 13-17, and 19-20 have been amended.  Claims 1-4, 6-8, 10-17, and 19-22 have been examined and are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  Applicant made a typographical error by adding a period after the term “user”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the term “the one or more threshold-based detection” line 6 lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US Publication 20200111096 A1 in view of Barakat et al. US Publication 20210174402 A1 further in view of Esposito US Publication 20180202870 A1.



Claim 1:
	As per claim 1, Liu teaches a system comprising:
an AI engine coupled to an application programming interface (API) that enables acquisition of real time sensing data from one or more connected smart devices, wherein the AI engine is configured to (paragraph 0006 “An AI-based system for conditional electronic transaction processing may include an AI engine, an application server, data storage, and a communication interface. The AI engine may be coupled to an application programming interface (API) that enables the transmission of real time data. The AI engine may receive real time data from one or more data sources associated with the one or more smart transaction conditions. For example, the AI engine may receive real time data from connected devices, including user devices, sensors, including sensors on user devices, and/or public data systems. The received real time data may include voice data, geolocation data, and/or image data.”):
receive the real time sensing data from one or more data sources associated with one or more connected smart devices (paragraph 0006 “An AI-based system for conditional electronic transaction processing may include an AI engine, an application server, data storage, and a communication interface. The AI engine may be coupled to an application programming interface (API) that enables the transmission of real time data. The AI engine may receive real time data from one or more data sources associated with the one or more smart transaction conditions. For example, the AI engine may receive real time data from connected devices, including user devices, sensors, including sensors on user devices, and/or public data systems. The received real time data may include voice data, geolocation data, and/or image data.”);



an application server being associated with the user application (paragraph 0009 “The determination that the one or more smart transaction conditions has been met, may trigger the AI engine to call, via an API couple to the communication interface that communicates with an account provider system, to automatically facilitate the conditional transaction, which may include a payment. A communication interface associated with an application server may transmit, via a push notification gateway, a push notification to a user application on a user device that establishes, via a network, a secure connection between the user device and the AI engine. The application server may transmit via the communication interface, a push notification to the user device, via the user application, including data indicative of the executed conditional transaction.”);

a communication interface coupled to the application server and configured to transmit, via a push notification gateway, a push notification to the user application on a user device that establishes, via a network, a secure connection between the user device and the AI engine to execute the transaction request (paragraph 0009 “The determination that the one or more smart transaction conditions has been met, may trigger the AI engine to call, via an API couple to the communication interface that communicates with an account provider system, to automatically facilitate the conditional transaction, which may include a payment. A communication interface associated with an application server may transmit, via a push notification gateway, a push notification to a user application on a user device that establishes, via a network, a secure connection between the user device and the AI engine. The application server may transmit via the communication interface, a push notification to the user device, via the user application, including data indicative of the executed conditional transaction.”).


Liu does not teach a data storage containing user identification information and one or more threshold-based detection conditions.  However, Barakat teaches a System for Facilitating Benefaction and further teaches, “In still further examples, users of the system 100 can establish their own donation conditions for immediate processing by the donation condition module 113. For example, a user interested in being a beneficiary can submit a notification to the system 100 that they are having a bad day or a bad week for a specific reason or reasons (e.g., they are sick, a pet died, they lost their job, they broke up with their significant other). Similarly, a user interested in being a benefactor can a submit a notification to the system 100 that they would like to donate for a particular reason or reasons and establish one or more donation condition(s) associated with them via the donation condition module (e.g., to help someone having a bad day, or to support someone who has been very generous, or to reward someone who has donated to a particular charity or type of charity).” (paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include a data storage containing user identification information and one or more threshold-based detection conditions as taught by Barakat in order to establish rules and parameters associated with the transactions.   

Liu does not teach identify one or more users for transmission of a transaction request alert in response to threshold-based detection of the unsafe situation.  However, Barakat teaches a System and Method for Facilitating Benefaction and further teaches, “In an example of a charitable-type triggering event, the donation triggering module 114 matches the donation condition of a first user of the system 100 who has recently lost their job with the donation condition of a second user of the system 100 who has established their condition of wanting to help someone having a hard time, causing the system 100 to display a suggestion on the user device of the second user suggesting a donation to the first user. The suggested donation can be a selectable option by the second user, and the options available may be generated by one or more donation conditions (such as a user's location and/or spending propensities).” (paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include identify one or more users for transmission of a transaction request alert in response to threshold-based detection of the unsafe situation as taught by Barakat in order to select one or more users interested in helping or assisting other users.  

and broadcast the transaction request alert via a user application stored on a mobile device associated with each of the identified one or more users.  However, Barakat teaches a System and Method for Facilitating Benefaction and further teaches, “In an example of a charitable-type triggering event, the donation triggering module 114 matches the donation condition of a first user of the system 100 who has recently lost their job with the donation condition of a second user of the system 100 who has established their condition of wanting to help someone having a hard time, causing the system 100 to display a suggestion on the user device of the second user suggesting a donation to the first user. The suggested donation can be a selectable option by the second user, and the options available may be generated by one or more donation conditions (such as a user's location and/or spending propensities).” (paragraph 0050) and “In still further examples, users of the system 100 can establish their own donation conditions for immediate processing by the donation condition module 113. For example, a user interested in being a beneficiary can submit a notification to the system 100 that they are having a bad day or a bad week for a specific reason or reasons (e.g., they are sick, a pet died, they lost their job, they broke up with their significant other). Similarly, a user interested in being a benefactor can a submit a notification to the system 100 that they would like to donate for a particular reason or reasons and establish one or more donation condition(s) associated with them via the donation condition module (e.g., to help someone having a bad day, or to support someone who has been very generous, or to reward someone who has donated to a particular charity or type of charity).” (paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include broadcasting the transaction request alert via a user application stored on a mobile device associated with each of the identified one or more users as allow the user to select whether or not to assist or help other users through a monetary donation.   

Liu and Barakat do not teach determine, from the one or more threshold-based detection conditions, a corresponding threshold value for the sensing data receiving from each of the one or more connected smart devices.  However, Esposito teaches a Temperature Monitoring System and further teaches, “Temperature monitoring system is a food service temperature alert which, when paired with a smartphone or tablet, can send an email or app alert (if the app is downloaded) as a form of communication to a specified person should a refrigerator, steam table, freezer, or other equipment fall below or rise above a specified temperature threshold. The device is comprised of a thermostat, attached outside of the refrigeration unit, via a clip or mounting bracket. Users can set the temperature of their freezer, cooler, and/or steam table and the sensor located on the thermostat ensures the temperature is maintained. If there is a significant temperature change, an email or app alert (if the app is downloaded) can be sent quickly, giving the user time to make repairs or move food before it needs to be thrown away. Temperature monitoring system can be used in homes, restaurants, warehouses, and much more.” (paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Liu to include determine, from the one or more threshold-based detection conditions, a corresponding threshold value for the sensing data receiving from each of the one or more connected smart devices as taught by Esposito in order track conditions associated with the smart device(s).     


Liu and Barakat do not teach continuously evaluate the real time sensing data to determine whether a data value retrieved from a connected smart device exceeds a corresponding threshold value, thereby indicating an unsafe situation, wherein the corresponding threshold value is specified by a user.  However, Esposito teaches a Temperature Monitoring System and further teaches, “Referring now more specifically to the drawings by numerals of reference, there is shown in FIGS. 1-4, various views of a temperature monitoring system 100. FIG. 1 shows a temperature monitoring system 100 during an ‘in-use’ condition 150, according to an embodiment of the present disclosure. As illustrated, the temperature monitoring system 100 for continuously monitoring a temperature inside a food supply unit 10 includes an outer casing 110, a plurality of display elements 150, a plurality of buttons, a visual indicator 170, and a temperature sensing element 190. The outer casing 110 has an elongate body 120 with a front side 130 and a back side 140. The plurality of display elements 150 are located on the front side 130 of the outer casing 110. The plurality of buttons are located on the front side 130 of the outer casing 110 and are configured to allow manual control of the temperature monitoring system 100. The visual indicator 170 is located on an outermost portion 180 of the front side 130 of the outer casing 110 and is configured to communicate information to a user. The temperature sensing element 190 may be coupled to the outer casing 110 and configured to sense a temperature inside a food supply unit 10. The temperature monitoring system 100 is configured to continuously monitor the temperature inside of the food supply unit 10.” (paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include continuously evaluate the real time sensing data to determine whether a data value retrieved from a connected smart device exceeds a corresponding threshold value, thereby indicating an unsafe situation, wherein the corresponding threshold value is specified by a user as taught by Esposito in order to track information and determine whether the conditions are safe for the user.  

Claim 2:
	As per claim 2, Liu, Barakat, and Esposito teach the system of claim 1 as described above and Liu further teaches wherein the smart device comprises a thermostat, a kitchen appliance, and/or personal assistant device (paragraph 0039).  

Claim 3:
	As per claim 3, Liu, Barakat, and Esposito teach the system of claim 1 as described above and Barakat further teaches wherein the AI engine is further configured to evaluate one or more prioritized parameters to determine a user level of interest associated with the one or more threshold-based detection conditions (paragraphs 0036, 0045, 0072, and 0074).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include wherein the AI engine is further configured to evaluate one or more prioritized parameters to determine a user level of interest associated with the one or more threshold-based detection conditions as taught by Barakat in order to provide the user relevant opportunities to donate based on user history or established parameters.   

Claim 4:
	As per claim 4, Liu, Barakat, and Esposito teach the system of claim 3 as described above and Esposito further teaches wherein the one or more prioritized parameters are associated with one or more threshold values specified by the one or more users for data received from each of the one or more connected smart devices (paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include wherein the one or more prioritized parameters are associated with one or more threshold values specified by the one or more users for data received from each of the one or more connected smart devices as taught by Esposito in order to ensure individuals or goods are safe from harm.     
Claim 6: 
	As per claim 6, Liu, Barakat, and Esposito teach the system d of claim 3 as described above and Barakat further teaches wherein the AI engine is configured to evaluate a budget associated with the identified one or more users prior to transmission of the transaction request alert to determine whether to transmit the transaction request alert to an identified user (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include wherein the AI engine is configured to evaluate a budget associated with the identified one or more users prior to transmission of the transaction request alert to determine whether to transmit the transaction request alert to an identified user as taught by Barakat in order to ensure the user has enough funds in their accounts to donate to a secondary user. 

Claim 7:
	As per claim 7, Liu, Barakat, and Esposito teach the system of claim 1 as described above and Liu further teaches wherein the user application is configured to automatically execute a transaction request upon receiving the transaction request alert (paragraph 0030).

Claim 8: 
	As per claim 8, Liu, Barakat, and Esposito teach the system of claim 1 as described above and Barakat further teaches wherein the AI engine is configured to identify the one or more users for transmission of the transaction request alert based on the evaluation of historical data associated with each of the one or more identified users (paragraph 0076, 0036, and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include wherein the AI engine is configured to identify the one or more users for transmission of the transaction request alert based on the evaluation of historical data associated with each of the one or more identified users as taught by Barakat in order to provide the user opportunities to donate based on previous donation history.  

Claim 10:
	As per claim 10, Liu, Barakat, and Esposito teach the system of claim 1 as described above and Liu further teaches wherein the communication interface is further configured to transmit the transaction request alert to one or more third party systems (paragraph 0097).

Claim 21:
	As per claim 21, Liu, Barakat, and Esposito teach the system of claim 3 as described above and Liu further teaches further comprising a balancer that balances the one or more prioritized parameters to identify the one or more users for transmission of the transaction request alert (paragraphs 0052-0055).









Claim(s) 11-14, 16-17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US Publication 20200111096 A1 in view of Esposito US Publication 20180202870 A1 further in view of Barakat et al. US Publication 20210174402 A1.
Claim 11:
	As per claim 11, Liu teaches a method comprising:
receiving the real time sensing data from one or more data sources associated with one or more connected smart devices (paragraph 0006 “An AI-based system for conditional electronic transaction processing may include an AI engine, an application server, data storage, and a communication interface. The AI engine may be coupled to an application programming interface (API) that enables the transmission of real time data. The AI engine may receive real time data from one or more data sources associated with the one or more smart transaction conditions. For example, the AI engine may receive real time data from connected devices, including user devices, sensors, including sensors on user devices, and/or public data systems. The received real time data may include voice data, geolocation data, and/or image data.”);

transmitting, via a push notification gateway, a push notification to the user application on a user device (paragraph 0009 “The determination that the one or more smart transaction conditions has been met, may trigger the AI engine to call, via an API couple to the communication interface that communicates with an account provider system, to automatically facilitate the conditional transaction, which may include a payment. A communication interface associated with an application server may transmit, via a push notification gateway, a push notification to a user application on a user device that establishes, via a network, a secure connection between the user device and the AI engine. The application server may transmit via the communication interface, a push notification to the user device, via the user application, including data indicative of the executed conditional transaction.”);
and establishing, via a network, a secure connection between the user device and an AI engine for executing the transaction request (paragraph 0009 “The determination that the one or more smart transaction conditions has been met, may trigger the AI engine to call, via an API couple to the communication interface that communicates with an account provider system, to automatically facilitate the conditional transaction, which may include a payment. A communication interface associated with an application server may transmit, via a push notification gateway, a push notification to a user application on a user device that establishes, via a network, a secure connection between the user device and the AI engine. The application server may transmit via the communication interface, a push notification to the user device, via the user application, including data indicative of the executed conditional transaction.”).

Liu does not teach determining, from the one or more threshold-based detection conditions, a corresponding threshold value for the sensing data received from each of the one or more connected smart devices.  However, Esposito teaches a Temperature Monitoring System and further teaches, “Temperature monitoring system is a food service temperature alert which, when paired with a smartphone or tablet, can send an email or app alert (if the app is downloaded) as a form of communication to a specified person should a refrigerator, steam table, freezer, or other equipment fall below or rise above a specified temperature threshold. The device is comprised of a thermostat, attached outside of the refrigeration unit, via a clip or mounting bracket. Users can set the temperature of their freezer, cooler, and/or steam table and the sensor located on the thermostat ensures the temperature is maintained. If there is a significant temperature change, an email or app alert (if the app is downloaded) can be sent quickly, giving the user time to make repairs or move food before it needs to be thrown away. Temperature monitoring system can be used in homes, restaurants, warehouses, and much more.” (paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Liu to include determine, from the one or more threshold-based detection conditions, a corresponding threshold value for the sensing data receiving from each of the one or more connected smart devices as taught by Esposito in order track conditions associated with the smart device(s).     
 
Liu does not teach continuously evaluating the real time sensing data to determine whether a data value retrieved from a connected smart device exceeds a corresponding threshold value, thereby indicating an unsafe situation, wherein the corresponding threshold value is specified by a user.  However, Esposito teaches a Temperature Monitoring System and further teaches, “Referring now more specifically to the drawings by numerals of reference, there is shown in FIGS. 1-4, various views of a temperature monitoring system 100. FIG. 1 shows a temperature monitoring system 100 during an ‘in-use’ condition 150, according to an embodiment of the present disclosure. As illustrated, the temperature monitoring system 100 for continuously monitoring a temperature inside a food supply unit 10 includes an outer casing 110, a plurality of display elements 150, a plurality of buttons, a visual indicator 170, and a temperature sensing element 190. The outer casing 110 has an elongate body 120 with a front side 130 and a back side 140. The plurality of display elements 150 are located on the front side 130 of the outer casing 110. The plurality of buttons are located on the front side 130 of the outer casing 110 and are configured to allow manual control of the temperature monitoring system 100. The visual indicator 170 is located on an outermost portion 180 of the front side 130 of the outer casing 110 and is configured to communicate information to a user. The temperature sensing element 190 may be coupled to the outer casing 110 and configured to sense a temperature inside a food supply unit 10. The temperature monitoring system 100 is configured to continuously monitor the temperature inside of the food supply unit 10.” (paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include continuously evaluate the real time sensing data to determine whether a data value retrieved from a connected smart device exceeds a corresponding threshold value, thereby indicating an unsafe situation, wherein the corresponding threshold value is specified by a user as taught by Esposito in order to track information and determine whether the conditions are safe for the user.

Liu and Esposito do not teach identifying one or more users for transmission of a transaction request alert in response to threshold-based detection of the unsafe situation.  However, Barakat teaches a System and Method for Facilitating Benefaction and further teaches, “In an example of a charitable-type triggering event, the donation triggering module 114 matches the donation condition of a first user of the system 100 who has recently lost their job with the donation condition of a second user of the system 100 who has established their condition of wanting to help someone having a hard time, causing the system 100 to display a suggestion on the user device of the second user suggesting a donation to the first user. The suggested donation can be a selectable option by the second user, and the options available may be generated by one or more donation conditions (such as a user's location and/or spending propensities).” (paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include identify one or more users for transmission of a transaction request alert in response to threshold-based detection of the unsafe situation as taught by Barakat in order to select one or more users interested in helping or assisting other users.  





Liu and Esposito do not teach and broadcasting the transaction request alert via a user application stored on a mobile device associated with each of the identified one or more users.  However, Barakat teaches a System and Method for Facilitating Benefaction and further teaches, “In an example of a charitable-type triggering event, the donation triggering module 114 matches the donation condition of a first user of the system 100 who has recently lost their job with the donation condition of a second user of the system 100 who has established their condition of wanting to help someone having a hard time, causing the system 100 to display a suggestion on the user device of the second user suggesting a donation to the first user. The suggested donation can be a selectable option by the second user, and the options available may be generated by one or more donation conditions (such as a user's location and/or spending propensities).” (paragraph 0050) and “In still further examples, users of the system 100 can establish their own donation conditions for immediate processing by the donation condition module 113. For example, a user interested in being a beneficiary can submit a notification to the system 100 that they are having a bad day or a bad week for a specific reason or reasons (e.g., they are sick, a pet died, they lost their job, they broke up with their significant other). Similarly, a user interested in being a benefactor can a submit a notification to the system 100 that they would like to donate for a particular reason or reasons and establish one or more donation condition(s) associated with them via the donation condition module (e.g., to help someone having a bad day, or to support someone who has been very generous, or to reward someone who has donated to a particular charity or type of charity).” (paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include broadcasting the transaction request alert via a user application stored on a mobile device associated with each of the identified one or more users as allow the user to select whether or not to assist or help other users through a monetary donation.   


Claim 12:
	As per claim 12, Liu, Esposito, and Barakat teach the method of claim 11 as described above and Liu further teaches wherein the smart device comprises a thermostat, a kitchen appliance, and/or personal assistant device (paragraph 0039).  

Claim 13:
	As per claim 13, Liu, Esposito, and Barakat teach the method of claim 11 as described above and Barakat further teaches further comprising evaluating one or more prioritized parameters to determine a user level of interest associated with the one or more threshold-based detection conditions (paragraphs 0036, 0045, 0072, and 0074).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include further comprising evaluating one or more prioritized parameters to determine a user level of interest associated with the one or more threshold-based detection conditions as taught by Barakat in order to provide the user relevant opportunities to donate based on user history or established parameters.   

Claim 14:
	As per claim 14, Liu, Esposito, and Barakat teach the method of claim 13 as described above and Esposito further teaches wherein the one or more prioritized parameters are associated with one or more threshold values specified by the one or more users for data received from each of the one or more connected smart devices (paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include wherein the one or more prioritized parameters are associated with one or more threshold values specified by the one or more users for data received from each of the one or more connected smart devices as taught by Esposito in order to ensure individuals or goods are safe from harm.     
Claim 16: 
	As per claim 16, Liu, Esposito, and Barakat teach the method of claim 13 as described above and Barakat further teaches further comprising evaluating a budget associated with the identified one or more users prior to transmission of the transaction request alert to determine whether to transmit the transaction request alert to an identified user (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include further comprising evaluating a budget associated with the identified one or more users prior to transmission of the transaction request alert to determine whether to transmit the transaction request alert to an identified user as taught by Barakat in order to ensure the user has enough funds in their accounts to donate to a secondary user. 

Claim 17:
	As per claim 17, Liu, Esposito, and Barakat teach the method of claim 11 as described above and Liu further teaches further comprising  automatically executing a transaction request upon receiving the transaction request alert (paragraph 0030).

Claim 19:
	As per claim 19, Liu, Esposito, and Barakat teach the method of claim 11 as described above and Liu further teaches wherein the communication interface is further configured to transmit the transaction request alert to one or more third party systems (paragraph 0097).




Claim 20:
	As per claim 20, Liu teaches a system comprising:
an AI engine coupled to an application programming interface (API) that enables transmission of real time data, wherein the AI engine is configured to (paragraph 0006 “An AI-based system for conditional electronic transaction processing may include an AI engine, an application server, data storage, and a communication interface. The AI engine may be coupled to an application programming interface (API) that enables the transmission of real time data. The AI engine may receive real time data from one or more data sources associated with the one or more smart transaction conditions. For example, the AI engine may receive real time data from connected devices, including user devices, sensors, including sensors on user devices, and/or public data systems. The received real time data may include voice data, geolocation data, and/or image data.”):

receive real time data from one or more data sources associated with one or more connected smart devices (paragraph 0006 “An AI-based system for conditional electronic transaction processing may include an AI engine, an application server, data storage, and a communication interface. The AI engine may be coupled to an application programming interface (API) that enables the transmission of real time data. The AI engine may receive real time data from one or more data sources associated with the one or more smart transaction conditions. For example, the AI engine may receive real time data from connected devices, including user devices, sensors, including sensors on user devices, and/or public data systems. The received real time data may include voice data, geolocation data, and/or image data.”);



a recommendation engine that utilizes machine learning and natural language processing to process and cluster the received real time data to generate recommendations of one or more threshold-based detection events that are evaluated for identifying the one or more users for receiving the transaction request alert (paragraphs 0091-0092 “AI engine 122 may also utilize machine learning and natural language processing to process and cluster the aggregated data, and may utilize a recommendation algorithm to generate recommendations of smart transaction conditions based on user and/or other connected user's previously defined conditions. Specifically, AI engine 122 may utilize a constant feedback loop to learn about system conditions that may trigger a transaction to build associations and correlations of the system conditions and aggregated data to automatically suggest a smart condition that may trigger an associated transaction…”);

an application server being associated with the user application (paragraph 0009 “The determination that the one or more smart transaction conditions has been met, may trigger the AI engine to call, via an API couple to the communication interface that communicates with an account provider system, to automatically facilitate the conditional transaction, which may include a payment. A communication interface associated with an application server may transmit, via a push notification gateway, a push notification to a user application on a user device that establishes, via a network, a secure connection between the user device and the AI engine. The application server may transmit via the communication interface, a push notification to the user device, via the user application, including data indicative of the executed conditional transaction.”);




and a communication interface associated with the application server, that transmits, via a
push notification gateway, a push notification to the user application on a user device that
establishes, via a network, a secure connection between the user device, the AI engine and
the recommendation engine to thereby implement the broadcasting of the transaction request
alert (paragraph 0009 “The determination that the one or more smart transaction conditions has been met, may trigger the AI engine to call, via an API couple to the communication interface that communicates with an account provider system, to automatically facilitate the conditional transaction, which may include a payment. A communication interface associated with an application server may transmit, via a push notification gateway, a push notification to a user application on a user device that establishes, via a network, a secure connection between the user device and the AI engine. The application server may transmit via the communication interface, a push notification to the user device, via the user application, including data indicative of the executed conditional transaction.”).

Liu does not teach continuously evaluate the real time data to determine whether a data value retrieved from a connected smart device exceeds a corresponding threshold value, thereby indicating an unsafe situation, wherein the corresponding threshold value is specified by a user.  However, Esposito teaches a Temperature Monitoring System and further teaches, “Referring now more specifically to the drawings by numerals of reference, there is shown in FIGS. 1-4, various views of a temperature monitoring system 100. FIG. 1 shows a temperature monitoring system 100 during an ‘in-use’ condition 150, according to an embodiment of the present disclosure. As illustrated, the temperature monitoring system 100 for continuously monitoring a temperature inside a food supply unit 10 includes an outer casing 110, a plurality of display elements 150, a plurality of buttons, a visual indicator 170, and a temperature sensing element 190. The outer casing 110 has an elongate body 120 with a front side 130 and a back side 140. The plurality of display elements 150 are located on the front side 130 of the outer casing 110. The plurality of buttons are located on the front side 130 of the outer casing 110 and are configured to allow manual control of the temperature monitoring system 100. The visual indicator 170 is located on an outermost portion 180 of the front side 130 of the outer casing 110 and is configured to communicate information to a user. The temperature sensing element 190 may be coupled to the outer casing 110 and configured to sense a temperature inside a food supply unit 10. The temperature monitoring system 100 is configured to continuously monitor the temperature inside of the food supply unit 10.” (paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include continuously evaluate the real time sensing data to determine whether a data value retrieved from a connected smart device exceeds a corresponding threshold value, thereby indicating an unsafe situation, wherein the corresponding threshold value is specified by a user as taught by Esposito in order to track information and determine whether the conditions are safe for the user.  

Liu and Esposito do not teach identify one or more users for transmission of a transaction request alert in response to threshold-based detection of the unsafe situation.  However, Barakat teaches a System and Method for Facilitating Benefaction and further teaches, “In an example of a charitable-type triggering event, the donation triggering module 114 matches the donation condition of a first user of the system 100 who has recently lost their job with the donation condition of a second user of the system 100 who has established their condition of wanting to help someone having a hard time, causing the system 100 to display a suggestion on the user device of the second user suggesting a donation to the first user. The suggested donation can be a selectable option by the second user, and the options available may be generated by one or more donation conditions (such as a user's location and/or spending propensities).” (paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include identify one or more users for transmission of a transaction request alert in response to threshold-based detection of the unsafe situation as taught by Barakat in order to select one or more users interested in helping or assisting other users.  

Liu and Esposito do not teach and broadcasts the transaction request alert via a user application stored on a mobile device associated with each of the identified one or more users.  However, Barakat teaches a System and Method for Facilitating Benefaction and further teaches, “In an example of a charitable-type triggering event, the donation triggering module 114 matches the donation condition of a first user of the system 100 who has recently lost their job with the donation condition of a second user of the system 100 who has established their condition of wanting to help someone having a hard time, causing the system 100 to display a suggestion on the user device of the second user suggesting a donation to the first user. The suggested donation can be a selectable option by the second user, and the options available may be generated by one or more donation conditions (such as a user's location and/or spending propensities).” (paragraph 0050) and “In still further examples, users of the system 100 can establish their own donation conditions for immediate processing by the donation condition module 113. For example, a user interested in being a beneficiary can submit a notification to the system 100 that they are having a bad day or a bad week for a specific reason or reasons (e.g., they are sick, a pet died, they lost their job, they broke up with their significant other). Similarly, a user interested in being a benefactor can a submit a notification to the system 100 that they would like to donate for a particular reason or reasons and establish one or more donation condition(s) associated with them via the donation condition module (e.g., to help someone having a bad day, or to support someone who has been very generous, or to reward someone who has donated to a particular charity or type of charity).” (paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu to include broadcasting the transaction request alert via a user application stored on a mobile device associated with each of the identified one or more users as allow the user to select whether or not to assist or help other users through a monetary donation.   

Claim 22:
	As per claim 22, Liu, Esposito, and Barakat teach the method of claim 13 as described above and Liu further teaches further comprising balancing the one or more prioritized parameters to identify the one or more users for transmission of the transaction request alert (paragraphs 0052-0055).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed July 14, 2022, with respect to the rejection(s) of claim(s) 1-2, 7-12, and 17-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu, Barakat, and Esposito for independent claim 1 and Liu, Esposito, and Barakat for independent method and system claims 11 and 20.

Objection to claims 11 and 20 have been withdrawn.   






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Louw et al. US Publication 20210166279 A1 System and Method for Implementing a Donation Application on a Mobile Device
Louw discloses a mobile device that enables a user to send a digital charitable donation to a charity as a standalone transaction. The mobile device comprises: a memory that stores data associated with an account and a user; a microprocessor, executing a mobile application, the processor coupled to memory and programmed to: identify whether the mobile device is near the charitable organization based on location proximity (e.g., geofence or other boundary); display a prompt on the mobile device to send a digital donation to a receiving device associated with the charitable organization in response to the mobile device's proximity to the charitable organization; identify a donation amount for the charitable organization; receive a confirmation message informing the charitable organization of the donation; and debit the donation amount from an account associated with the user.

Sisson US Publication 20190075664 A1 Interactive Cabinetry Door for Use with a Cabinet Base
Sission discloses “The cabinet door 10 may further include one or more sensors 660 to detect object, person, and environmental conditions in the vicinity of the cabinet door 10. As an example, sensors may include temperature sensors, carbon monoxide and carbon dioxide sensors, humidity sensors, weight sensors, motion detectors, RFID or barcode scanners, cabinet content detectors, and the like. A temperature sensor may detect the temperature in the vicinity of the cabinet door 10 and report the information to a user or a connected smart thermostat. If the temperature spikes sharply upward, indicating a fire, the cabinet door may contact appropriate authorities to deal with the matter. A carbon monoxide and/or dioxide sensor may detect the presence of deadly gases within the vicinity of the cabinet door 10 and alert a user if levels peak above a specified threshold. A humidity sensor may detect the presence of water in the air or on the device and may report this information to the user or a connected smart thermostat. If significant water is detected, the cabinet door 10 may alert the user to the presence of a leak. A weight sensor may detect the weight of the contents of the cabinet to which the cabinet door 10 is attached. If the weight drops below a certain threshold, the cabinet door 10 may alert the user that they need to restock on certain supplies, or that they need to clean and replace dishware. A motion sensor may detect motion in the vicinity of the cabinet door 10. For example, if a user is away from the house and the cabinet door 10 detects motion in the house, the device may alert the user that there is unauthorized entry to the house. An RFID or barcode scanner may scan enabled items that are placed within the connected cabinet and maintain a digital list of supplies. When an item has been removed from the cabinet and not replaced, the cabinet door 10 may detect this and alert the user to buy more of the item when they go to the store next. Additionally, the user may be able to easily find catalogued items by searching within the interface of the cabinet door 10. The cabinet door 10 may indicate, graphically, or by visual display, where the desired item is stored. Cabinet content detectors may be visual or infrared ranging detectors that can scan the contents of a cabinet and determine the nature of the contents based on the imaged properties recorded by the detector. The cabinet door 10 may automatically detect items located within the cabinet and may catalog or track usage accordingly. The cabinet door 10 may include one or more of each such sensor, depending on the construction and intended use of the cabinet door 10. The microphone 658 may additionally be a sensor that can be used to detect the presence of persons in the vicinity of the cabinet door 10.” (paragraph 0050).




Sloss et al. US Publication 20160042368 A1 Advisor and Notification to Reduce Bill Shock
Sloss discloses systems and methods for analyzing consumption data associated with a user to determine a projected consumption cost for the user. The projected consumption cost can indicate an expected monetary cost that the user will be required to pay for resource consumption during a specified time period. If it is determined that the projected consumption cost exceeds a threshold consumption cost indicating that the projected consumption cost of the user will be high, the user can be provided with one or more use reports notifying the user that the user's projected consumption cost will be high for the time period. The use reports can warn the user that a high bill should be expected, thereby reducing bill shock and ensuing call center calls.

	Miller US Publication 20150075373 A1 Room Air Purifier with Pressurization Relief
Miller discloses “In some embodiments, various alerts are provided to the user based on the initial/installation measurements and the later measurements 1920. The alerts are provided based on various thresholds being met. For instance, alerts may include: an air filter changing recommendation, a temperature setting recommendation, a repair/service recommendation, a room door opening recommendation, and a refrigerant replacement/addition recommendation. Furthermore, room air temperature can be compared to supply duct air temperature. For example, if the room temperature is 72 degrees Fahrenheit and the supply duct temperature cooling that room is only 8 degrees less (62 to 64 degrees Fahrenheit), then a "call for service" alert may appear. For instance, when there is only a 8 to 10 degree difference there may be an under-insulated supply duct or unsealed supply duct that goes through a hot attic or other reasons for this low delta in temperatures. After various measurements are run by the air purification system, the alerts may suggest that the consumer check the forced air system for malfunction (e.g. faulty coil or compressor). As such, the air purification system provides helpful, money and energy saving alerts to the user regarding not only the air purification system itself, but also alerts regarding the forced air system to which it is installed.” (paragraph 0120)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682